DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badic et al (US 20200229206 A1, hereinafter Badic.)

Consider claim 1, Badic discloses a method performed by a base station in a mobile communication system, the method comprising: 
receiving position information of at least one user equipment (UE) (the served terminal devices may also send sensing data to anchor access point 2002 in stage 2408. For example, in some aspects the served terminal devices may include positional sensors (e.g., geopositional sensors, such as those based on satellite positioning systems) configured to estimate their positions, and may send the resulting position reports to sensor hub 2320, paragraph 386); 
determining an initial position of an unmanned aerial vehicle (UAV) based on the position information (central controller 2318 may be configured to execute a central trajectory algorithm, using the predictable usage patterns, that determines coarse trajectories for mobile access nodes 2004 and 2006, paragraph 403;; 
transmitting, to the UAV, control information related to the initial position and association information between the at least one UE and the UAV (Anchor access point 2002 may therefore determine one or more of coarse trajectories, scheduling and resource allocations, radio access technologies for fronthaul links, or initial routings as part of the central trajectory and communication control processing in stage 2410. Then, anchor access point 2002 may send corresponding control instruction to mobile access nodes 2004 and 2006 in stage 2412. For example, central controller 2318 may provide the control instructions to mobile interface 2314, which may then transmit (via its baseband subsystem 2306) the control instructions to the respective peer anchor interfaces 2214 of mobile access nodes 2004 and 2004. The control instructions may specify any of coarse trajectories, scheduling and resource allocations, fronthaul radio access technologies selections, or initial routings, paragraph 413); 
receiving, from the UAV, first feature information related to a communication state between the at least one UE and the UAV (the sensing data collected by sensor hub 2320 can include historical usage information that details the usage of the radio access network by the served terminal devices. This historical usage information can be information such as average data rate or throughput, total amount of downloaded or uploaded data, frequency/periodicity of active access (e.g., how often the served terminal devices download or upload user data on an active access connection), or any other information that indicates how often the served terminal devices use the radio access network or how much data the served terminal devices transfer, paragraph 398); and 
transmitting control information related to a movement position of the UAV based on an output of a reinforced learning network to which the first feature information is input (Anchor access point 2002 may then perform central trajectory and communication control processing in stage 2410. For example, sensor hub 2320 may provide the timestamped sensing data to central learning subsystem 2316. Central learning subsystem 2316 may then execute the pattern recognition algorithm on the timestamped sensing data to determine the predictable usage patterns. In various aspects, the pattern recognition algorithm can be an AI algorithm, such as a machine learning algorithm, neural network algorithm, or reinforcement learning algorithm, paragraph 390; Anchor access point 2002 may therefore determine one or more of coarse trajectories, scheduling and resource allocations, radio access technologies for fronthaul links, or initial routings as part of the central trajectory and communication control processing in stage 2410. Then, anchor access point 2002 may send corresponding control instruction to mobile access nodes 2004 and 2006 in stage 2412, paragraph 413).

Consider claim 2, and as applied to claim1, Badic discloses determining that to deploy the UAV as a relay node for communication of the at least one UE, based on at least one of a request of the at least one UE or a decrease in quality of service (QoS).
(As terminal device 102 nears the edge of coverage area 22612, UAV 21301 may be configured as a relay 22601 between terminal device 102 and network access node 22610. For example, UAV 21301 may be in a better position to communicate with network access node 22610 and/or have a mobile access point 110 that may have a more powerful transceiver compared to terminal device 10, paragraph 1556)

Consider claim 3, and as applied to claim1, Badic discloses wherein the at least one UE includes a plurality of UEs, and wherein determining the initial position of the UAV comprises: receiving the position information of the plurality of UEs (Target zone 21512 may be defined by the location of the terminal devices 102 and 500, paragraph 1463);
 determining a centroid of positions of the plurality of UEs as the initial position (Target location 21510 may be an optimal position for the mobile access point of application system 21310 to communicate with terminal devices 102 and 500, Fig. 215 and paragraph 1463); and associating the plurality of UEs with the UAV for the UAV to support wireless communication of the plurality of UEs (Target location 21510 may be an optimal position for the mobile access point of application system 21310 to communicate with terminal devices 102 and 500, paragraph 1463).

Consider claim 5, and as applied to claim 1 above, Badic does not expressly disclose wherein the first feature information includes at least one of information about a strength of a reference signal transmitted to the at least one UE from the UAV, UE request information about latency and a data rate, a UE class, or communication environment information (CSI feedback information for terminal device 18202, a received signal strength indicator (RSSI), a reference signal receive power (RSRP), a reference signal receive quality (RSRQ), a channel quality indicator (CQI), a packet loss rate (PLR), a bit error rate (BER), a block error rate (BLER), signal to noise ratio (SNR), a downlink throughput, an uplink throughput, a signal to noise ratio (S/N), a carrier to noise ratio (C/N), an interference to noise ratio (N), see paragraph 1280) .


Consider claim 6, and as applied to claim 1 above, Badic discloses receiving, from the UAV, second feature information including received signal strength (RSS) data regarding a strength of a reference signal transmitted to the at least one UE from the UAV; obtaining a radio frequency (RF) map through interpolation of the RSS data included in the second feature information; and training the reinforced learning network based on the RF map (Central learning subsystem 3408 may then execute the propagation modeling algorithm on the radio measurements and attempt to identify the locations of low propagation pathloss areas on the outer surface of indoor coverage area 3212. For example, as described above, central learning subsystem 3408 may be configured to estimate the positions of the transmitting and receiving devices based on the radio measurements (e.g., potentially using geotagging data), the point where the radio signal passed through the outer surface, and the distance between the transmitting and receiving devices. Using the inverse relationship between distance and signal strength, central learning subsystem 3408 may then estimate the propagation pathloss at the point on the outer surface and determine whether the point is has low propagation pathloss or not (e.g., propagation pathloss below a threshold). Central learning subsystem 3408 may do this with a large set of radio measurements, and therefore obtain determinations whether a corresponding large group of points on the outer surface have low propagation pathloss. Central learning subsystem 3408 may then evaluate the points on the outer surface that are identified as being low propagation pathloss, and identify areas of the outer surface that have a high density of points with low propagation pathloss (e.g., a density of points above a threshold) as being low propagation pathloss areas. In some aspects, central learning subsystem 3408 may also assign a propagation pathloss rating to the identified low propagation pathloss areas, where the rating can be based on the estimated propagation pathlosses of the points in the low propagation pathloss areas (e.g., based on an average or other combined metric of the estimated propagation pathlosses of the points), see paragraph 474; scheduler 18310 may be configured to use control variables including… received signal strength indicator (RSSI), a reference signal receive power (RSRP), a reference signal receive quality (RSRQ), a channel quality indicator (CQI), a packet loss rate (PLR), a bit error rate (BER), a block error rate (BLER), signal to noise ratio (SNR), a downlink throughput, an uplink throughput, a signal to noise ratio (S/N), a carrier to noise ratio (C/N), an interference to noise ratio (N), se paragraph 1280)

Consider claim 7, and as applied to claim 1 above, Badic discloses receiving second feature information including received signal strength (RSS) data regarding a strength of a reference signal transmitted to the at least one UE from the UAV (scheduler 18310 may be configured to use control variables including… received signal strength indicator (RSSI), a reference signal receive power (RSRP), a reference signal receive quality (RSRQ), a channel quality indicator (CQI), a packet loss rate (PLR), a bit error rate (BER), a block error rate (BLER), signal to noise ratio (SNR), a downlink throughput, an uplink throughput, a signal to noise ratio (S/N), a carrier to noise ratio (C/N), an interference to noise ratio (N), se paragraph 1280; and training the reinforced learning network based on the second feature information and at least one of UE request information regarding latency and a data rate, a UE class, or communication environment information (Using the inverse relationship between distance and signal strength, central learning subsystem 3408 may then estimate the propagation pathloss at the point on the outer surface and determine whether the point is has low propagation pathloss or not (e.g., propagation pathloss below a threshold), paragraph 474).

Consider claim 11, Badic discloses a method of an unmanned aerial vehicle (UAV) in a mobile communication system, the method comprising: 
receiving, from a base station, control information related to an initial position and association information between at least one user equipment (UE) and the UAV(Anchor access point 2002 may therefore determine one or more of coarse trajectories, scheduling and resource allocations, radio access technologies for fronthaul links, or initial routings as part of the central trajectory and communication control processing in stage 2410. Then, anchor access point 2002 may send corresponding control instruction to mobile access nodes 2004 and 2006 in stage 2412. For example, central controller 2318 may provide the control instructions to mobile interface 2314, which may then transmit (via its baseband subsystem 2306) the control instructions to the respective peer anchor interfaces 2214 of mobile access nodes 2004 and 2004. The control instructions may specify any of coarse trajectories, scheduling and resource allocations, fronthaul radio access technologies selections, or initial routings, paragraph 413);
 supporting communication of the at least one UE by moving based on the control information related to the initial position (Mobile access nodes 2004 and 2006 may then perform data communications with the served terminal devices in stage 2422a and perform data communications with anchor access point 2002 in stage 2418b, paragraph 418; Mobile access nodes 2004 and 2006 may perform these data communications in stages 2418a and 2418b according to the control instructions provided by anchor access point 2002. For example, mobile access nodes 2004 and 2006 may move according to the coarse trajectories while performing the data communications (e.g., by movement controller 2226 controlling steering and movement machinery 2228 to move mobile access nodes 2004 and 2006 according to their respective coarse trajectories), paragraph 419); 
transmitting, to the base station, first feature information related to a communication state between the at least one UE and the UAV (the sensing data collected by sensor hub 2320 can include historical usage information that details the usage of the radio access network by the served terminal devices. This historical usage information can be information such as average data rate or throughput, total amount of downloaded or uploaded data, frequency/periodicity of active access (e.g., how often the served terminal devices download or upload user data on an active access connection), or any other information that indicates how often the served terminal devices use the radio access network or how much data the served terminal devices transfer, paragraph 398); and 
receiving control information related to a movement position of the UAV, in response to the first feature information (Anchor access point 2002 may then perform central trajectory and communication control processing in stage 2410. For example, sensor hub 2320 may provide the timestamped sensing data to central learning subsystem 2316. Central learning subsystem 2316 may then execute the pattern recognition algorithm on the timestamped sensing data to determine the predictable usage patterns. In various aspects, the pattern recognition algorithm can be an AI algorithm, such as a machine learning algorithm, neural network algorithm, or reinforcement learning algorithm, paragraph 390;  Anchor access point 2002 may therefore determine one or more of coarse trajectories, scheduling and resource allocations, radio access technologies for fronthaul links, or initial routings as part of the central trajectory and communication control processing in stage 2410. Then, anchor access point 2002 may send corresponding control instruction to mobile access nodes 2004 and 2006 in stage 2412, paragraph 413).

Consider claim 13, and as applied to claim 11 above, Badic discloses  wherein supporting communication of the at least one UE comprises: transmitting a reference signal to the at least one UE; and receiving feedback regarding a strength of the reference signal in response to the reference signal, and wherein the first feature information includes information about the strength of the reference signal (CSI feedback information for terminal device 18202, a received signal strength indicator (RSSI), a reference signal receive power (RSRP), a reference signal receive quality (RSRQ), a channel quality indicator (CQI), paragraph 1280)

Consider claim 14, and as applied to claim 11 above, Badic does not expressly disclose wherein the first feature information includes at least one of information about a strength of a reference signal transmitted to the at least one UE from the UAV, UE request information about latency and a data rate, a UE class, or communication environment information (CSI feedback information for terminal device 18202, a received signal strength indicator (RSSI), a reference signal receive power (RSRP), a reference signal receive quality (RSRQ), a channel quality indicator (CQI), a packet loss rate (PLR), a bit error rate (BER), a block error rate (BLER), signal to noise ratio (SNR), a downlink throughput, an uplink throughput, a signal to noise ratio (S/N), a carrier to noise ratio (C/N), an interference to noise ratio (N), see paragraph 1280) .

Consider claim 16, Badic discloses a base station for use in a mobile communication system including at least one user equipment (UE) and an unmanned aerial vehicle (UAV), the base station comprising: 
a communicator configured to transmit and receive signals to and from the at least one UE and the UAV (radio 2304, Fig. 23); 
a memory (inherent in anchor access point 2002, Fig. 23) configured to store a program and data for operations of the base station and at least one processor configured to execute the programs stored in the memory to: 
determine an initial position of the UAV based on position information of the at least one UE (central controller 2318 may be configured to execute a central trajectory algorithm, using the predictable usage patterns, that determines coarse trajectories for mobile access nodes 2004 and 2006, paragraph 403) ; 
transmit, to the UAV, control information related to the initial position and association between the at least one UE and the UAV (Anchor access point 2002 may therefore determine one or more of coarse trajectories, scheduling and resource allocations, radio access technologies for fronthaul links, or initial routings as part of the central trajectory and communication control processing in stage 2410. Then, anchor access point 2002 may send corresponding control instruction to mobile access nodes 2004 and 2006 in stage 2412. For example, central controller 2318 may provide the control instructions to mobile interface 2314, which may then transmit (via its baseband subsystem 2306) the control instructions to the respective peer anchor interfaces 2214 of mobile access nodes 2004 and 2004. The control instructions may specify any of coarse trajectories, scheduling and resource allocations, fronthaul radio access technologies selections, or initial routings, paragraph 413); 
receive, from the UAV, first feature information related to a communication state between the at least one UE and the UAV (the sensing data collected by sensor hub 2320 can include historical usage information that details the usage of the radio access network by the served terminal devices. This historical usage information can be information such as average data rate or throughput, total amount of downloaded or uploaded data, frequency/periodicity of active access (e.g., how often the served terminal devices download or upload user data on an active access connection), or any other information that indicates how often the served terminal devices use the radio access network or how much data the served terminal devices transfer, paragraph 398); and 
transmit control information related to a movement position of the UAV based on a reinforced learning network to which the first feature information is input (Anchor access point 2002 may then perform central trajectory and communication control processing in stage 2410. For example, sensor hub 2320 may provide the timestamped sensing data to central learning subsystem 2316. Central learning subsystem 2316 may then execute the pattern recognition algorithm on the timestamped sensing data to determine the predictable usage patterns. In various aspects, the pattern recognition algorithm can be an AI algorithm, such as a machine learning algorithm, neural network algorithm, or reinforcement learning algorithm, paragraph 390).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Badic in view of Hong et al  (US 20210287556 A1, hereinafter Hong).

	Consider claim 4, and as applied to claim 1 above, Badic discloses UAV trajectory (see claim 1 Bove), but does not expressly disclose wherein the control information related to the initial position includes a three-dimensional coordinate value of a position where the UAV is to be deployed.
	In the same field of endeavor, Hong discloses wherein the control information related to the initial position includes a three-dimensional coordinate value of a position where the UAV is to be deployed  (see Fig. 8 and  paragraph 69).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include a three-dimensional coordinate value of a position where the UAV is to be deployed ad disclosed in Hong in the system of Badic in order to specify UAV trajectory.

Consider claim 12, and as applied to claim 11 above, Badic discloses UAV trajectory (see claim 1 Bove), but does not expressly disclose wherein the control information related to the initial position includes a three-dimensional coordinate value of a position where the UAV is to be deployed.
	In the same field of endeavor, Hong discloses wherein the control information related to the initial position includes a three-dimensional coordinate value of a position where the UAV is to be deployed  (see Fig. 8 and  paragraph 69).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include a three-dimensional coordinate value of a position where the UAV is to be deployed ad disclosed in Hong in the system of Badic in order to specify UAV trajectory.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Badic in view of Ganti et al  (US 20210110136 A1, hereinafter Ganti).

Consider claim 15, and as applied to claim 11 above, Badic does not expressly disclose wherein the first feature information includes at least one of information about a strength of a reference signal transmitted to the at least one UE from the UAV, UE request information about latency and a data rate, a UE class, or communication environment information.
In the same field of endeavor, Ganti discloses wherein the control information related to the movement position of the UAV includes movement direction information of the UAV and a step size by which the UAV moves (The reinforcement learning is then used to guide the flight paths of an aerial drone(s) (such as, move a distance of d meters along azimuth az, see paragraph 48).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ganti with the teachings of Badic to automatically directing a UAV to a location.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642